Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 1 of 22            PageID #:
                                  1270



                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAI‘I

 KAISER FOUNDATION HEALTH                     Case No. 19-cv-00301-DKW-WRP
 PLAN, INC.,
                                              ORDER (1) GRANTING
              Plaintiff,                      DEFENDANTS’ MOTION TO
                                              DISMISS, (2) DENYING AS MOOT
       v.                                     PLAINTIFF’S MOTION FOR
                                              TEMPORARY RESTRAINING
 THE QUEEN’S MEDICAL CENTER,                  ORDER AND FOR A
 INC., et al.,                                PRELIMINARY INJUNCTION,
                                              AND (3) DISMISSING THIS CASE
              Defendants.                     WITHOUT LEAVE TO AMEND



       This litigation arises following the breakdown of a contractual relationship

 between Kaiser, a health maintenance organization, and Defendants, various

 hospitals in the State of Hawai‘i. That breakdown may put Kaiser’s members in the

 position of being billed the balance for emergency services they receive while in

 Defendants’ care.

       Pending before the Court are two motions that, although seeking different

 relief, present, at least in part, similar arguments. First, Defendants The Queen’s

 Medical Center, Inc., North Hawai‘i Community Hospital, Inc., and Molokai

 General Hospital (collectively, QMC or Defendants) argue that, because each of

 Kaiser’s claims depends on the existence of a contract between QMC and Kaiser,

 and because no such contract exists, this entire action must be dismissed. Second,
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 2 of 22            PageID #:
                                  1271



 Kaiser moves for an injunction, seeking to put an end to QMC’s threat to balance bill

 Kaiser’s members. Kaiser argues that it has an implied contract with QMC, and,

 even if it did not, QMC should not be able to bill Kaiser's members for the balance of

 unpaid emergency services.

       The Court has thoroughly reviewed the parties’ briefs and supporting

 materials and carefully considered the legal principles relevant to the same. Having

 done so, the Court agrees with QMC that no implied in-fact contract exists with

 Kaiser relating to the provision of emergency services, and neither Hawai‘i law nor

 the common law create an implied in-law contract between the parties under the

 facts presented here. The Court further agrees with QMC that the absence of a

 contract between the parties mandates the dismissal of each of Kaiser’s claims,

 including the claims based upon balance billing. Further, because Kaiser’s claims

 must be dismissed, its request for injunctive relief is DENIED AS MOOT. Finally,

 the Court finds that leave to amend would be futile, as no amendment would be able

 to cure the deficiencies discussed below. As a result, this case is DISMISSED

 WITH PREJUDICE.

                         PROCEDURAL BACKGROUND

       This case began on June 12, 2019 with the filing of the Complaint against

 Defendants. Dkt. No. 1. Attached to the Complaint is a letter, dated June 3, 2019,

 from QMC to Kaiser. Dkt. No. 1-1. On August 13, 2019, QMC filed a motion to


                                           2
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 3 of 22            PageID #:
                                  1272



 dismiss the Complaint with prejudice. Dkt. No. 18. Before any responsive

 briefing on the motion to dismiss, on August 22, 2019, Kaiser filed a motion for

 temporary restraining order and for preliminary injunction (“the motion for a

 preliminary injunction”). Dkt. No. 29. Attached to the motion for a preliminary

 injunction are numerous exhibits and declarations. Dkt. Nos. 29-2 to 26. After a

 conference with the parties, briefing with respect to both of the foregoing motions

 was placed on identical tracks. Dkt. No. 38. On September 6, 2019, both sides

 filed opposition papers to the respective motions, as well as exhibits attached

 thereto. See generally Dkt. Nos. 44, 46. On September 12, 2019, replies in

 support of the respective motions were filed. Dkt. Nos. 53, 54.

       At the same time that the foregoing briefing was taking place, the parties also

 agreed to undertake mediation with, inter alia, Magistrate Judge Kevin Chang.

 Dkt. No. 38. Following two separate mediation sessions, though, no settlement was

 reached. Dkt. Nos. 57, 59. As a result, with the agreement of counsel, a hearing

 on the motion to dismiss and the motion for a preliminary injunction was set for, and

 took place, on October 23, 2019. Dkt. Nos. 60, 61. This Order follows.

                            STANDARD OF REVIEW

 I.    Motion to Dismiss

       Federal Rule of Civil Procedure 12(b)(6) authorizes the Court to dismiss a

 complaint that fails “to state a claim upon which relief can be granted.” Rule


                                           3
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 4 of 22               PageID #:
                                  1273



 12(b)(6) is read in conjunction with Rule 8(a), which requires “a short and plain

 statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P.

 8(a)(2). Pursuant to Ashcroft v. Iqbal, “[t]o survive a motion to dismiss, a

 complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

 relief that is plausible on its face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

 when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Id. (citing

 Twombly, 550 U.S. at 556). Factual allegations that only permit the court to infer

 “the mere possibility of misconduct” do not show that the pleader is entitled to relief

 as required by Rule 8(a)(2). Id. at 679.

       When a complaint fails to state a plausible claim, leave to amend should be

 given when “justice so requires.” Fed.R.Civ.P. 15(a)(2). Justice does not require

 leave to amend when (1) it would prejudice an opposing party, (2) it is sought in bad

 faith, (3) it would produce an undue delay in litigation, (4) it would be futile, or (5)

 there has been repeated failure to cure a deficiency. Abagninin v. AMVAC Chem.

 Corp., 545 F.3d 733, 742 (9th Cir. 2008); AmerisourceBergen Corp. v. Dialysist

 West, Inc., 465 F.3d 946, 951 (9th Cir. 2006).

 II.   Preliminary Injunction




                                             4
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 5 of 22                            PageID #:
                                  1274



        “A plaintiff seeking a preliminary injunction must establish that he is likely to

 succeed on the merits, that he is likely to suffer irreparable harm in the absence of

 preliminary relief, that the balance of equities tips in his favor, and that an injunction

 is in the public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20

 (2008).1 When a party “has not shown any chance of success on the merits, no

 further determination of irreparable harm or balancing of hardships is necessary.”

 Global Horizons, Inc. v. U.S. Dep’t of Labor, 510 F.3d 1054, 1058 (9th Cir. 2007).

                                           DISCUSSION

        While the parties’ motions collectively present many issues, not all of them

 require resolution. 2 The most significant issue, suggested in part by the time and

 briefing space each side has allotted, is whether a contract exists between Kaiser and

 QMC. The Court accordingly addresses that issue first and then addresses the

 effect of its contract determinations on each of Kaiser’s four claims.

 I.     A Contract or Not?

        The parties agree that there are two potential principles through which Kaiser

 and QMC could be considered to be in a contractual relationship: (1) an implied




 1
   The standards for a temporary restraining order and a preliminary injunction are substantially the
 same. Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir.
 2001), overruled on other grounds by Winter, 555 U.S. at 20.
 2
   For instance, QMC asserts that Kaiser lacks standing to bring this case and that this proves fatal to
 each of Kaiser’s claims. Dkt. No. 18-1 at 2-3, 22-26. In light of the Court’s rulings, infra, the
 Court finds it unnecessary to reach QMC’s standing contentions.

                                                    5
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 6 of 22                        PageID #:
                                  1275



 in-fact contract; and/or (2) an implied in-law contract.3 The Court therefore

 addresses each.

        A.      Implied In-Fact

        Both Kaiser and QMC rely on the same legal construct as to when an implied

 in-fact contract exists under Hawai‘i law. That construct comes from Durette v.

 Aloha Plastic Recycling, Inc., 100 P.3d 60 (Haw. 2004). See Dkt. No. 18-1 at 10;

 Dkt. No. 46 at 13. In Durette, the Hawai‘i Supreme Court explained the principle

 of an implied contract as follows:

        Implied contracts arise under circumstances which, according to the
        ordinary course of dealing and the common understanding of men,
        show a mutual intention to contract. An implied contract, in the
        proper sense, is where the intention of the parties is not expressed, but
        an agreement in fact, creating an obligation, is implied or presumed
        from their acts, as in the case where a person performs services for
        another, who accepts the same, the services not being performed under
        such circumstances as to show that they were intended to be gratuitous,
        or where a person performs services for another on request.

 Durette, 100 P.3d at 74.

        The relevant evidence upon which to apply the foregoing principles is the

 June 3, 2019 letter from QMC to Kaiser that is attached to the Complaint (and the

 motion for a preliminary injunction). The letter opens by confirming the

 termination of the parties’ written agreements as of May 30, 2019. Dkt. No. 1-1.

 In the next paragraph, QMC “reject[s]” reimbursement practices proposed by Kaiser

 3
  It is undisputed that an express emergency services contract has not existed between the parties
 since May 30, 2019. See Compl. at ¶¶ 19, 22, Dkt. No. 1; Mtn. to Dismiss at 6, Dkt. No. 18-1.

                                                  6
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 7 of 22            PageID #:
                                  1276



 in a letter Kaiser allegedly sent to QMC. The third paragraph states that, from May

 31, 2019, QMC will provide emergency services to Kaiser members “at 100% of

 billed charges….” The final relevant paragraph reads: “Members will be billed for

 any claim for services not reimbursed by Kaiser, in whole or in part, within 30 days

 of submission.” Id.

       Kaiser argues that the letter summarized above plausibly suggests an implied

 in-fact contract because QMC expects to receive payment from Kaiser. Dkt. No. 46

 at 15. That argument, however, is divorced from any plausible reading of the letter.

 Contrary to Kaiser’s assertion, QMC does not expect to receive payment from

 Kaiser–that much is borne out by the statement that members will be billed for

 services that are not reimbursed in whole or in part. In other words, Kaiser

 members will be billed the full amount if Kaiser reimburses nothing.

       In any event, even if the Court was willing to accept that QMC expects some

 amount of payment from Kaiser, there would still be no implied in-fact contract

 under Durette’s explanation of the concept. The reason is straightforward and can

 be found in the first sentence of the explanation quoted above: there is clearly no

 “mutual intention to contract” under the facts here. The letter is clear that QMC has

 rejected Kaiser’s payment proposal and, as of May 31, 2019, will proceed with

 billing in a manner which Kaiser expressly rejects. Put simply, both sides have




                                           7
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 8 of 22                          PageID #:
                                  1277



 rejected each other’s proposals. In this light, the only mutual intention the parties

 could be construed as having is not to contract.

        Kaiser persists, however, with its assertion that an implied contract exists

 because, in its view, there is a “mutual exchange of value” between the parties in the

 sense that QMC provides emergency medical care to Kaiser members and Kaiser

 pays for that care. Dkt. No. 46 at 16-17. Putting aside that Kaiser cites to no law

 that a “mutual exchange of value” would satisfy the principles set forth in Durette,

 there is no mutual exchange between the parties even under Kaiser’s construction of

 the alleged relationship. Under that construct, QMC provides value to Kaiser’s

 members, while QMC receives value from Kaiser. See Black’s Law Dictionary

 1178 (10th ed. 2014) (defining “mutual” as “[g]enerally, directed by each toward the

 other or others; reciprocal.”). Moreover, as just described, the facts reflect that

 there is no agreement between the parties as to any exchange that arguably may take

 place. See Restatement (Second) of Contracts § 23 (1981) (“It is essential to a

 bargain that each party manifest assent with reference to the manifestation of the

 other.”).4


 4
  The Court further notes the incongruity of arguing that there is a “mutual exchange of value” here
 when the parties expressly disagree on the value of their purported mutual exchange. Kaiser
 asserts that this incongruity can be ignored because the value term of the alleged contract can be
 supplied by the Restatement’s provision concerning omitted contractual terms. See Dkt. No. 46
 at 16-17. As the comments to that provision explain, however, its purpose is to supply a term that
 has been omitted due to parties’ “fail[ure] to foresee the situation which later arises[,]” or having
 “no expectation[] with respect to that situation,” or failing to manifest their expectations “because
 the situation seems to be unimportant or unlikely[.]” Restatement (Second) of Contracts § 204

                                                   8
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 9 of 22                            PageID #:
                                  1278



        The lack of an implied in-fact contract between the parties in this case is

 illustrated by one of the cases to which Kaiser cites, albeit for a different purpose.

 The facts of the case, River Park Hosp., Inc. v. BlueCross BlueShield of Tenn., Inc.,

 173 S.W.3d 43 (Tenn. Ct. App. 2002), at least those relevant to the issue of an

 implied in-fact contract, are remarkably similar to those here. In River Park, the

 defendants, known as “BlueCare,” operated as a “managed care organization” or

 “MCO” in Tennessee under the state’s Medicaid system. Id. at 47-48. BlueCare

 did so pursuant to a “risk agreement” with the state, which, inter alia, required

 BlueCare to pay for all medically necessary emergency services received by a

 BlueCare enrollee from a non-contract provider. Id. at 49, 60. In 1994, BlueCare

 contracted with River Park, a hospital operating in Tennessee, for the purpose of

 River Park becoming a participating provider in BlueCare’s network. Id. at 49.

 During the course of this contract, River Park became dissatisfied with, inter alia,

 the rate of reimbursement received from BlueCare. As a result, River Park

 ultimately gave notice to BlueCare that River Park would terminate their contract

 effective January 1, 2000. River Park and BlueCare, though, attempted to

 renegotiate through a series of meetings from October 1999 to March 2000. Those

 negotiations did not bear fruit, however, and, as of January 1, 2000, River Park

 cmt. b. (1981). This is very much not the situation here, where the parties clearly foresaw the
 situation that currently exists, clearly manifested their expectations with respect to it, and clearly
 believed it was very important. In fact, the price term appears to be the sole reason why the
 parties do not have a contract now. Under these circumstances, it would be an abuse of Section
 204 to do that which Kaiser proposes.

                                                    9
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 10 of 22             PageID #:
                                  1279



  became an out-of-network provider. Despite their failure to agree on new terms,

  BlueCare informed River Park that it would reimburse River Park at the same rate it

  had paid under their old contract. River Park, meanwhile, told BlueCare that it

  would charge its standard rates for services provided to BlueCare enrollees. Id.

  On March 2, 2000, River Park made its final proposal to settle the dispute with

  BlueCare, a proposal that BlueCare rejected without making a counter-offer. Id. at

  49-50. Their lawsuit then proceeded. Id. at 50.

        With respect to whether an implied in-fact contract existed between River

  Park and BlueCare, the Tennessee Court of Appeals concluded that one did not. Id.

  at 58. The court of appeals held that, because BlueCare never agreed to any of

  River Park’s proposals, there was “no mutual assent” between them on the rate that

  BlueCare would reimburse River Park for services provided to BlueCare enrollees.

  Id.

        That situation could hardly be more similar to the instant case. Patently,

  Kaiser and QMC have been unable, despite repeated attempts, including mediation

  before an assigned Magistrate Judge, to agree on a rate of reimbursement for

  emergency services QMC provides to Kaiser’s members, and thus, there has been

  “no mutual assent” between the parties. For the Court to conclude otherwise would

  defy logic, the facts of this case, and the reasoning of River Park on this issue. The

  Court declines to do so.


                                            10
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 11 of 22               PageID #:
                                  1280



        Kaiser asserts other arguments as to why an implied in-fact contract exists,

  none of which carry the day. First, Kaiser argues that, in another case involving

  QMC and Kaiser, QMC asserted that an implied contract existed between the

  parties, and thus, QMC should be “judicially estopped” from contending otherwise

  here. Dkt. No. 46 at 14. The principal problem with this argument is that the

  instant case is factually different than the one alleged in the parties’ previous

  litigation. In the prior case, Queen’s Med. Ctr. v. Kaiser Found. Health Plan, Inc.,

  948 F. Supp. 2d 1131 (D. Haw. 2013), QMC, as the plaintiff, alleged that it

  performed services for Kaiser “with the understanding between both parties that

  Kaiser would pay 100% of the billed charges.” Id. at 1146. That is not what is

  alleged here nor could be alleged here, in light of the June 3, 2019 letter. Here,

  there is no understanding between the parties on how much Kaiser will pay for the

  emergency services QMC provides to Kaiser’s members. Therefore, contrary to

  Kaiser’s contention, there is no inconsistent argument in this case that might warrant

  the imposition of estoppel.

        Second, at oral argument, Kaiser argued that consent forms QMC requires its

  patients to sign create an implied contract between Kaiser and QMC. Although this

  argument does not appear to have been raised in Kaiser’s opposition to the motion to

  dismiss, it is raised in Kaiser’s motion for preliminary injunction, see Dkt. No. 29-1

  at 15-16, and thus, the Court will address it for the sake of completeness. Kaiser


                                             11
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 12 of 22                           PageID #:
                                  1281



  argues that QMC requires patients to sign consent forms as a condition of receiving

  emergency care, and these forms require a patient to assign his or her insurance

  benefits to QMC. Kaiser asserts that, by “trying to extract an assignment of

  contract benefits from its patients on their gurneys,” QMC has “impliedly agreed to

  pursue Kaiser and not the patient for payment.” Id. at 15. The consent form,

  however, tells a very different tale, given that it explicitly states that the person

  signing the form will be “responsible for paying my QMC bill in full….” Dkt. No.

  29-17. 5 In any event, whatever the consent form may say, those statements do not

  get around the fact, as discussed above, that, in this case, there is no mutual assent

  between Kaiser and QMC, and, therefore, there is no implied in-fact contract. See

  River Park, 173 S.W.3d at 58; Durette, 100 P.3d at 74.

         B.      Implied In-Law

         Kaiser argues that an implied in-law contract exists between the parties for

  two reasons: one based upon statute and one based upon the common law. Dkt. No.

  46 at 17-19. The Court addresses each in turn.

                 1.      Statute




  5
   The Court notes that the unsigned consent form Kaiser has submitted for the record states that it is
  a “consent to treatment and terms and conditions of service” for “Outpatient Services[.]” Dkt.
  No. 29-17. Even if the Court was willing to assume that this form is provided to patients being
  treated for emergency services, such as those at issue in this case, it is far from clear whether the
  consent form has been signed by any of Kaiser’s members treated at a QMC facility for emergency
  services.

                                                   12
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 13 of 22               PageID #:
                                  1282



        Kaiser argues that certain statutes create an implied in-law contract because

  QMC is required by statute to provide emergency services to any patient suffering

  from emergency medical symptoms, and Kaiser has a statutory duty to cover and

  pay for emergency services provided to its members. Id. at 18-19. Citing, in

  particular, Bell v. Blue Cross of Cal., 31 Cal. Rptr. 3d 688 (Cal. Ct. App. 2005),

  Kaiser asserts that courts in California recognize that statutory obligations to provide

  medical services and pay for them can create an implied in-law contract, and that

  those principles are no less applicable here.

        As an initial matter, the Court agrees (and QMC does not dispute) that QMC is

  statutorily required to provide emergency services to a person suffering a medical

  emergency. 42 U.S.C. § 1395dd(a). However, Hawai‘i law is not the same as

  California law with respect to Kaiser’s statutory requirements. Although Kaiser

  asserts that it has a statutory requirement to cover and pay for emergency services,

  Kaiser does not attempt to contend that it has a statutory requirement to pay QMC.

  The reason is that none of the statutory provisions to which Kaiser cites state that it

  has such an obligation.

        Specifically, Kaiser relies upon Sections 432D-1 and 432D-14 of the Hawai‘i

  Revised Statutes. Dkt. No. 46 at 18-19; Dkt. No. 29-1 at 16-17. In pertinent part,

  Section 432D-1 provides that a “health maintenance organization” (HMO), such as

  Kaiser, “undertakes to provide or arrange for the delivery of basic health care


                                             13
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 14 of 22                PageID #:
                                  1283



  services to enrollees on a prepaid basis, except for enrollee responsibility for

  copayments, deductibles, or both.” Further, “basic health care services” are defined

  as including, inter alia, “emergency care” – the care at issue in this case. Section

  432D-14 provides, in pertinent part, that an HMO’s operating license can be revoked

  or suspended if the HMO does not provide or arrange for emergency care. Thus, at

  most, Sections 432D-1 and 432D-14 collectively provide that, for Kaiser to be and

  remain an HMO, it must provide or arrange for emergency care. In other words, the

  statutory provisions on which Kaiser relies do not even begin to address whom

  Kaiser must pay for emergency services or even Kaiser’s obligation to pay for the

  same.

          The statutory situation in Hawai‘i, therefore, is materially different than in

  Bell. In Bell, the court explained that California had enacted a law, Section 1371.4,

  that “impose[d] a mandatory duty upon health care plans to reimburse

  non-contracting providers for emergency medical services.” Bell, 31 Cal. Rptr. 3d

  at 692. Moreover, the State of California’s Department of Managed Health Care

  had issued regulations providing that “reimbursement” of non-contracting providers

  meant that a health care plan “must pay the reasonable and customary value” of the

  services rendered. Id. at 691-692. Thus, in California, not only was there a

  statutory obligation that a health plan pay for emergency services, there was also a

  statutory obligation to pay non-contracting providers, as well as regulations in place


                                              14
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 15 of 22                            PageID #:
                                  1284



  to determine the amount of any payments. No one in this case, including Kaiser,

  suggests that such a statutory and regulatory framework exists in Hawai‘i. Without

  something even approaching California’s framework, and without Kaiser pointing

  to any applicable case law or statutory provisions, this Court finds that Hawai‘i’s

  statutory scheme does not create an implied in-law contract between Kaiser and

  QMC under the circumstances of this case.6

                 2.      Common Law

         Kaiser also turns to the common law for the proposition that an implied in-law

  contract exists here. Kaiser asserts that, pursuant to Section 114 of the Restatement

  (First) of Restitution, a person who performs the duty of another is entitled to

  restitution from the other if the person acts to prevent serious bodily harm and with

  the intent to charge. Dkt. No. 46 at 17-18. The problem with this argument is that

  Kaiser is attempting to shoehorn itself into a legal concept to which, factually, it

  does not fit. Section 114 provides for a person who performs a duty of another to be

  entitled to restitution. Here, Kaiser has performed no duty of another. Instead,

  QMC is the party that has performed a duty – the provision of emergency services.7


  6
    For a similar, but not identical, reason, River Park’s finding – that an implied in-law contract
  existed – is inapplicable here. In River Park, the court found that an implied in-law contract
  existed because the health care plan had entered into a contract with the state, requiring the plan to
  pay for emergency services, whether rendered by an in-network or out-of-network provider.
  River Park, 173 S.W.3d at 59. Here, no such contract with Hawai‘i is alleged to exist. This is
  presumably why Kaiser does not cite to River Park for this holding.
  7
    The Court notes that this is a duty that federal and state law requires QMC to perform.


                                                    15
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 16 of 22               PageID #:
                                  1285



  Kaiser cites no case or guidance from the Restatement suggesting that Section 114

  can be used against the duty performer in the fashion it asserts. Cf. Bell, 31 Cal.

  Rptr. 3d at 221 (allowing a doctor’s implied in-law claim to proceed against a health

  care plan). Because this case does not involve a claim being asserted by the party

  who performed the alleged duty of another, the Court cannot find that an implied

  in-law contract exists based upon Kaiser’s theory of the common law.

        C.     Summary

        For the reasons discussed above, the Court finds no implied in-fact or implied

  in-law contract between Kaiser and QMC. The Court now turns to whether the

  absence of a contract between the two sides should result in dismissal of all (or

  some) of Kaiser’s four claims and, if so, whether leave to amend is warranted.

 II.    Dismissal or Not?

        QMC argues that all of Kaiser’s claims depend on the existence of a contract

  between the parties and, because there is no such contract, all of Kaiser’s claims fail.

  Dkt. No. 18-1 at 1. In its opposition, Kaiser asserts that it is not precluded from

  bringing this case even if no contract exists. Dkt. No. 46 at 20-21.

        In reviewing these arguments, the Court considers Kaiser’s claims in two

  distinct groups. First, Claims One and Two (respectively, for declaratory and

  injunctive relief) relate to whether QMC can balance bill Kaiser’s members for

  emergency services. Second, Claims Three and Four (also, respectively, for


                                             16
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 17 of 22                       PageID #:
                                  1286



  declaratory and injunctive relief) relate to the amount QMC can charge for the

  emergency services it has rendered. The Court addresses each set of claims in turn.

         A.     Claims One and Two – Balance Billing

         As alleged in the Complaint, Kaiser’s balance billing claims are subject to

  dismissal in light of the Court’s findings that no contract exists between the parties.

  This is because, as alleged, these claims are premised upon the existence of a

  contract. See Compl. at ¶¶ 25-26. 8 Nonetheless, assuming that these claims could

  be amended to encapsulate the argument Kaiser asserts in this regard, the Court will

  address the same for purposes of whether amendment would be futile.

         Kaiser argues that QMC should be prohibited from balance billing its

  members because the California Supreme Court, in Prospect Med. Grp., Inc. v.

  Northridge Emergency Med. Grp., 198 P.3d 86 (Cal. 2009), held that there is a

  general prohibition against balance billing emergency patients, and Hawai‘i has a

  similar or “nearly identical” statutory scheme. Dkt. No. 46 at 20-21.

         As discussed above, however, the Court disagrees that, on the subject of

  payment and billing for emergency services rendered by non-contracting providers,

  Hawai‘i and California’s statutory schemes are “nearly identical” or similar. The

  decision in Prospect shows why. As the California Supreme Court explained,


  8
   Paragraph 25 of the Complaint is demonstrative in this regard: “Under Hawai‘i law…hospitals
  performing services pursuant to contracts, including implied contracts, must hold patients
  harmless for any amount owed by their carrier and are prohibited from attempting to collect that
  amount from the patient.” Compl. at ¶ 25 (emphasis in original).

                                                 17
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 18 of 22                         PageID #:
                                  1287



  California has legislatively (1) banned balance billing when an HMO is

  contractually obligated to pay, (2) required health care plans to pay non-contracting

  providers, (3) required HMOs to provide a dispute resolution mechanism to

  non-contracting providers for purposes of resolving billing disputes, and (4)

  prohibited HMOs from engaging in unfair payment patterns when disputing

  reimbursement with non-contracting providers. Prospect, 198 P.3d at 91-92. The

  Prospect court concluded that, under those circumstances, it was reasonable to

  interpret California’s law as prohibiting non-contracting providers from balance

  billing. Id. at 92.

         Here, Hawai‘i certainly prohibits balance billing a patient when an HMO and

  a provider have a contract. Haw. Rev. Stat. § 431:26-104(b). But, that is the only

  relevant similarity between Hawai‘i’s and California’s laws. Put simply, Hawai‘i

  law is utterly silent on any matters that may arise, such as billing disputes, between

  non-contracting providers and an HMO following the provision of emergency

  services to the HMO’s members. Thus, unlike in Prospect, here, there is no canvas

  upon which the Court can fill-in a reasonable interpretation of a statutory scheme

  because there is no scheme in the first place. 9 Whether the Hawai‘i legislature opts

  to remedy that situation is, of course, beyond this Court’s purview.


  9
   Although it is not necessary for the Court’s rejection of Kaiser’s argument, to the extent Hawai‘i
  law can be construed as suggesting anything in this regard, Section 431:26-104(c) is potentially
  illuminating. Section 431:26-104(c) provides that “[e]very contract between a health carrier and
  a participating provider shall provide that in the event of a health carrier or intermediary

                                                  18
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 19 of 22                           PageID #:
                                  1288



         In summary, because no contract exists between the parties here, Claims One

  and Two must be dismissed. In addition, it would be futile to amend these claims

  so that they were based upon “a general prohibition against balance billing

  emergency patients,” as Kaiser asserts in its briefing, because there is no such

  general prohibition in Hawai‘i.

         B.      Claims Three and Four – Charges

         As an initial matter, the Court observes that Kaiser’s argument, as to why this

  case can proceed even if no contract exists between the parties, does not readily

  appear to encompass the subject matter of Claims Three and Four. Instead,

  Kaiser’s argument, at least on its face, appears to only relate to its balance billing

  claims. See Dkt. No. 46 at 20-21 (arguing that there is “a general prohibition

  against balance billing emergency patients.”). Nonetheless, construing Kaiser’s

  argument liberally, the Court will assume it is meant to encompass Claims Three and

  Four as well.

         The Court can only liberally construe so much, however, and, with respect to

  Claims Three and Four, which concern whether Kaiser need only pay some



  insolvency or other cessation of operations, the provider’s obligation to deliver covered services to
  covered persons without balance billing shall continue until the earlier of: (1) [t]he termination of
  the covered person’s coverage…or (2) [t]he date the contract between the carrier and the
  provider…would have terminated if the carrier or intermediary had remained in operation.”
  (Emphasis added.) While the circumstances here do not involve the insolvency or other cessation
  of Kaiser’s operations, the foregoing could be construed as suggesting that, when a contract
  expires, a provider may balance bill a covered person for covered services. The Court does not
  make any express finding in that respect, however.

                                                   19
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 20 of 22                PageID #:
                                  1289



  “reasonable value” for QMC’s emergency services, Kaiser’s argument simply does

  not apply. Notably, the Court has been pointed to no law suggesting that there is a

  “general” requirement that only the “reasonable value” of emergency medical

  services be paid or a “general” prohibition against charging the “full” rate for such

  services. Instead, “reasonable value” may apply when an implied contract exists or

  when it is the regulatorily mandated amount of payment. See, e.g., River Park, 173

  S.W.3d at 59-60 (affirming the trial court’s finding of “a contract implied in law, i.e.,

  unjust enrichment,” and remanding to determine “a reasonable rate of

  reimbursement”); Prospect, 198 P.3d at 90 (explaining that regulations in California

  require an HMO to pay “the reasonable and customary value for the health care

  services rendered”). Here, as discussed, there is no contract between the parties and

  no regulation or law in Hawai‘i that mandates the level of payment or the amount

  that can be charged for emergency services in the context of this case. As a result,

  the Court finds that Claims Three and Four cannot proceed with or without

  amendment.

 III.   Summary

        In light of the foregoing findings, the motion to dismiss, Dkt. No. 18, is

  GRANTED. In addition, because amendment would be futile, this case is

  DISMISSED WITH PREJUDICE. As a result, the motion for a preliminary




                                             20
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 21 of 22                            PageID #:
                                  1290



  injunction, Dkt. No. 29, is DENIED AS MOOT. See Global Horizons, 510 F.3d at

  1058. 10

                                          CONCLUSION

         While the Court finds that this case should be dismissed with prejudice, it is

  perhaps self-evident that there are no real winners from the foregoing disposition.

  Any victories are, at best, pyrrhic. For example, should QMC choose to balance

  bill Kaiser’s members for emergency services, QMC is unlikely to receive glowing

  attention from interested observers. In terms of dollars and cents, eventually

  someone or some entity will need to pay (or be ordered to pay) for the services QMC

  has rendered to Kaiser’s members. It is highly debatable, though, that the payment

  made will be 100% of billed charges, as QMC’s June 3, 2019 letter describes. Of

  course, there is a chance that 100% may be required, but, inter alia, it may be a time-

  and cost-intensive road to reach that point – a road that may need to be re-traveled

  many times over. This is, presumably, why parties such as Kaiser and QMC

  ordinarily negotiate a contract. Alternatively, this may be why a state such as

  California has enacted a detailed legislative and regulatory framework for situations

  such as this. As discussed, without either here, there is no relief the Court can

  provide given the posture of this case. The Court leaves for the parties to decide

  which course – contractual negotiation, legislative lobbying, potentially renewed

  10
    So it is clear, the Court makes no findings with respect to the factors for a preliminary injunction
  other than with respect to the merits of Kaiser’s claims.

                                                    21
Case 1:19-cv-00301-DKW-WRP Document 63 Filed 10/31/19 Page 22 of 22                PageID #:
                                  1291



  litigation, disputing each and every bill, or a combination of the above – is best for

  them. One course should be considerably more timely, efficient, cost-effective,

  and, frankly, sensible for all concerned than the others, but it remains to be seen

  whether the parties’ responsible decisionmakers see it the same way.

        For the reasons set forth herein, the motion to dismiss, Dkt. No. 18, is

  GRANTED, and this case is DISMISSED WITH PREJUDICE. The motion for a

  preliminary injunction, Dkt. No. 29, is DENIED AS MOOT.

        The Clerk is instructed to enter Judgment in favor of Defendants The Queen’s

  Medical Center, Inc., North Hawai‘i Community Hospital, Inc., and Molokai

  General Hospital and then to close this case.

        IT IS SO ORDERED.

        Dated: October 31, 2019 at Honolulu, Hawai‘i.




                                            22
